Citation Nr: 0932583	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a separate initial compensable rating for a 
scar on the anterior neck.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to January 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, and more recently from the RO in Pittsburgh, 
Pennsylvania.  That RO now has jurisdiction of the case.

The Board notes that the issue was initially characterized as 
service connection for systemic lipomas and the removal 
thereof.  Service medical records revealed that a lipoma was 
removed from the neck during service.  Post-service 
examinations have noted neck scarring.  The Board remanded 
the issue for initial consideration in a Board remand dated 
September 2008.


FINDINGS OF FACT

1.  The Veteran's scar on the left anterior neck, associated 
with the removal of a lipoma has been stable, and it is not 
objectively manifested by pain on palpation, limitation of 
motion, underlying adherence, or instability, and is not 
shown to be disfiguring or demonstrate a characteristic of 
disfigurement before October 14, 2007 and after February 17, 
2009. 

2.  The evidence apparently reveals 1 characteristic of 
disfigurement of the scar, with evidence that it was more 
than 6 cm. wide from October 14, 2007 to February 17, 2009, 
when it was described as on the upper chest, not the neck and 
only 3 mm. wide.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial compensable 
evaluation for a scar to the left anterior neck associated 
with the removal of a lipoma have not been met for the period 
prior to October 17, 2007 or after February 17, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7803, 7804 (2002); 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, and 7804 
(2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 10 percent rating, but no 
more, for residual scarring on the neck for the have been met 
for the period October17, 2007 to February 17, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7800, 7801, 7802, 7803, 
and 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the initial rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in April 2004, September 2005, and January 2007 of 
the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case specifically informed the Veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Additionally, the letter dated January 2007 
letter provided adequate notice of how effective dates are 
assigned.  After the September 2008 Board remand, the claim 
was readjudicated in the March 2009 supplemental statement of 
the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

By a rating decision dated April 2001, the RO granted service 
connection or lipomas of the back and abdomen, and assigned a 
noncompensable evaluation, effective February 1, 2001.  In 
the September 2008 Board remand, the Board noted that service 
connection had essentially been assigned for systemic lipomas 
and the removal thereof, where they exist.  The Board further 
indicated that review of service medical records showed that 
a lipoma was removed from the Veteran's neck during service 
and post-service records noted neck scarring, but did not 
otherwise describe the scar.  Additionally, in the August 
2008 informal hearing presentation, the Veteran's 
representative argued that a separate compensable rating for 
disfigurement due to neck scarring was warranted.  Thus the 
matter of whether a separate compensable rating for 
disfigurement due to neck scarring was remanded back to the 
RO for initial consideration and development.  

A September 2006 procedure report indicated preoperative 
diagnoses including a 3 centimeter nevi on the left side of 
the neck.  The nevus was a raised brown lesion that was 
removed.  The wound was closed with sutures.  It was 
described as .6 cm at its largest dimension.  A pathology 
report indicated that the skin excision from the left side of 
the neck was an intradermal nevus.

An October 14, 2007 VA examination indicated that the Veteran 
had a cyst removed from his anterior neck in October 1995, 
while on active duty.  Additionally, the examiner noted that 
in 2006, the Veteran had an interdermal nevus removed from 
his left neck, but the lesion was not described as a lipoma.  
Physical examination revealed a scar on the anterior neck 
located just above the manbrium and measured to 2 centimeters 
by 1 centimeter with increased pigment.  There was no 
evidence of adherence, tenderness to touch, atrophy, 
irregularity, induration, inflexibility, hyperpigmentation, 
or keloid formation.  The scar was stable and superficial.  
There was minimal depression but no limitation of motion due 
to the scar.

A February 17, 2009 VA examination noted that the Veteran's 
neck scar was caused due to removing a cyst, intact with the 
cyst wall.  The wound was closed and there was no recurrence.  
The scar was located just below the area where the neck meets 
the chest.  Current symptoms included some occasional 
itching.  The scar measured 3 millimeters wide and 1.5 
centimeters in length.  The scar was not painful, and there 
was no evidence of adherence, instability, inflammation, 
edema, or keloid formation.  Additionally, there was no 
evidence of induration or inflexibility of the skin, or 
limitation or motion caused by the scar.  Skin texture was 
slightly irregular, there was mild atrophy, and the scar was 
slightly depressed on palpation.  There were no facial scars 
and the scar was not disfiguring.  It was described as being 
on the chest rather than the neck.

The present appeal involves the Veteran's claim that the 
severity of his service-connected systemic lipomas and 
removal thereof warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (as it applies to 
initial ratings).

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002), 
disfiguring scars of the head, face, or neck were rated 10 
percent disabling where moderate and disfiguring.  Slight 
scars were rated noncompensably disabling.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002), a 10 
percent evaluation is warranted for scars that are 
superficial, poorly nourished, or manifested by repeated 
ulceration.  

Under Diagnostic Code 7804 (2002) a 10 percent evaluation is 
warranted for scars that are superficial, tender, and painful 
on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, (2008) where 
there is one characteristic of disfigurement, a 10 percent 
rating is for assignment is for assignment for scars of the 
head, face, or neck.  As is pertinent to this case, 1 of the 
8 characteristics of disfigurement is a scar at least .6 cm. 
wide at the widest part.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008), for 
scars involving areas other than the head, face, or neck, 
that are deep or that cause limited motion, a 10 percent 
evaluation is warranted for area or areas exceeding 6 square 
inches (39 sq. centimeters).  A deep scar is one associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion warrant a 10 percent evaluation 
for area of areas of 144 square inches (929 sq. centimeters) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), a 10 
percent evaluation is warranted for scars that are 
superficial or unstable.  The regulation notes: (1) An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar; and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  The regulation notes: (1) a 
superficial scar is one not associated with underlying soft 
tissue damage; and (2) in this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

After review of the record, the Board finds that the evidence 
is against the grant for a separate compensable evaluation 
for a scar on the anterior neck for the period prior to 
October 14, 2007 and after February 17, 2009.  The October 
2007 VA examination found a scar on the anterior neck located 
just above the manbrium and measured to 2 centimeters by 1 
centimeter with increased pigment.  A February 2009 VA 
examination noted a scar was located just below the area 
where the neck meets the chest that measured 3 millimeters 
wide and 1.5 centimeters in length.  There was no evidence of 
adherence, tenderness to touch, irregularity, induration, 
inflexibility, hyperpigmentation, or keloid formation on 
examination.  The scar was stable and superficial.  There was 
minimal depression but no limitation of motion due to the 
scar.  The February 2009 examination also noted that current 
symptoms included some occasional itching as well as some 
irregular skin texture and mild atrophy.  There were no 
facial scars and the scar was not disfiguring.  The scar was 
actually described as being on the chest rather than the 
neck.

Therefore, for these periods, as there is no objective 
evidence of a poorly nourished, superficial scar with 
repeated ulcerations, or tenderness or pain on examination, a 
10 percent rating is not warranted under Diagnostic Codes 
7803 or 7804 (2002).

Likewise, for these periods, as there is no evidence of a 
scar that is deep or causes limitation of motion, encompasses 
an area of 144 square inches (929 sq. cm.), or that is 
objectively unstable, or pain on examination, a rating of 10 
percent is not warranted under Diagnostic Codes 7801, 7802, 
7803, or 7805 (2007).

On the other hand, under the new criteria, as set out above, 
for the period October 14, 2007 to February 17, 2009, there 
is some evidence that a 10 percent rating, but no more, is 
warranted.  This is the date of the examination showing 
entitlement, and the exam which no longer shows the 
entitlement.

As noted, under the new criteria, where there is one 
characteristic of disfigurement, a 10 percent rating may be 
assigned.  In this case, the examination on October 14, 2007, 
revealed the scar to be 1 cm. wide.  This appears to meet the 
criteria for the 10 percent rating.  The scar was not 
sufficiently long or otherwise described in such a way as to 
warrant a compensable rating, but this description of width 
seems to warrant an award.

On the other hand, on the February 17, 2009 examination, the 
scar is described as 3 mm. wide.  Thus, it no longer meets 
the criteria.  Moreover, it is described as actually being on 
the chest, not the neck and appears so with an accompanying 
picture.  As such, as of February 17, 2009, a compensable 
rating is no longer warranted.

It is also noted that the scar is never described or shown to 
be moderate and disfiguring so as to warrant a compensable 
rating under the old scar criteria.

Thus, for the period in question a 10 percent rating, but no 
more is warranted.  See Hart; Fenderson, supra.  Otherwise, a 
noncompensable rating is appropriate as set out above.


ORDER

Entitlement to a separate initial compensable rating for a 
scar on the anterior neck is denied for the period prior to 
October 14, 2007 and after February 17, 2009. 

Entitlement to an initial rating of 10 percent, but no more, 
for the period from October 14, 2007 to February 17, 2009 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


